     Case 2:19-cv-02078-JAM-CKD Document 22 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON ROBERT TRAMMEL,                           No. 2:19-cv-2078 JAM CKD P
12                       Petitioner,
13           v.                                         ORDER
14    KEN CLARK,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 1, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Petitioner has filed objections

23   to the findings and recommendations indicating that he does not object to the Magistrate Judge’s

24   conclusion that his habeas petition was untimely filed. ECF No. 21.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                        1
     Case 2:19-cv-02078-JAM-CKD Document 22 Filed 05/12/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 1, 2020, are adopted in full;

 3           2. Respondent’s motion to dismiss (ECF No. 13) is granted;

 4           3. Petitioner’s application for a writ of habeas corpus is dismissed with prejudice as barred

 5   by the statute of limitations; and

 6           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 7   2253.

 8
     DATED: May 11, 2020
 9
                                                   /s/ John A. Mendez____________               _____
10

11                                                 UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
